Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 1, 2020

                                          No. 04-20-00168-CR

                                         IN RE Amir POWELL

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On March 18, 2020, relator filed a pro se petition for writ of mandamus and an application
for leave to file his petition. We deny as moot relator’s request to file a petition for writ of
mandamus. After considering the petition and because relator is represented by trial counsel, this
court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on April 1, 2020.


                                                                   _____________________________
                                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CR11442, styled The State of Texas v. Amir Powell, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.